Examiner’s Amendment To The Claims 
Authorized Via E-mail From Applicant’s Representative

1.	As explained by the attached telephonic interview summary and the attached e-mail correspondence with applicant’s representative, examiner obtained authorization to enter via an examiner’s amendment the following claim amendments:
Claim 1 (Currently Amended):	A display system comprising:
a display;
an input device configured to create and transmit an initial position signal;
a plurality of antenna modules configured to transmit a position detection signal, receive a reflection signal of the position detection signal that is reflected from the input device and a surrounding object, and receive the initial position signal transmitted from the input device; and
a controller configured to determine an initial position of the input device using position information derived from the initial position signal and perform control to cause a pointer to be displayed on the display based on a position of the input device according to the received initial position signal and the reflection signal,
wherein the input device is configured to stop transmitting the initial position signal after transmitting the initial position signal for a predetermined time.

	Claims 2 and 3 (Canceled).

Claim 4 (Currently Amended):	The display system of claim 1, wherein the controller is configured to determine a current position of the input device based on the reflection signal havingreference value.

Claim 5 (Previously Presented):	The display system of claim 1, wherein, when a user switches the input device to an On-state, the input device transmits the initial position signal.

Claim 6 (Previously Presented):	The display system of claim 1, wherein the input device is configured to transmit the initial position signal having a frequency band that matches a frequency band of the position detection signal.

Claim 7 (Previously Presented):	The display system of claim 1, wherein the controller is configured to calculate distances to the input device from the plurality of antenna modules based on at least one of a time of arrival of the reflection signal reflected from the input device or an attenuation rate of the reflection signal.

Claim 8 (Previously Presented):	The display system of claim 1, wherein the controller is configured to determine a current position of the input device based on a reflection signal excluding the reflection signal reflected from the surrounding object using a previous reflection signal received at a predetermined previous point of time and the reflection signal received at a current point of time.

Claim 9 (Previously Presented):	The display system of claim 8, wherein the controller is configured to determine the current position of the input device by applying a first weight to the previous reflection signal and applying a second weight to the reflection signal.

Claim 10 (Previously Presented):	The display system of claim 1, wherein the controller is configured to generate predicted position information based on reflection signals received from a predetermined previous point of time to a current point of time, and
determine a current position of the input device based on the predicted position information and the reflection signal.

Claim 11 (Previously Presented):	The display system of claim 1, wherein the controller is configured to stop determining the position of the input device when the position of the input device does not change for a predetermined period of time or a user switches the input device to an Off-state.

Claim 12 (Currently Amended):	A method of controlling a display system, the method comprising:
creating and transmitting, by an input device, an initial position signal;
receiving, by a plurality of antenna modules, the initial position signal from the input device,
determining an initial position of the input device using position information derived from the initial position signal;
transmitting a position detection signal and receiving a reflection signal of the position detection signal that is reflected from the input device and a surrounding object;
displaying a pointer on a display based on a position of the input device according to the received initial position signal and the reflection signal; and
stopping, by the input device, transmitting the initial position signal after transmitting the initial position signal for a predetermined time.

	Claims 13 and 14 (Canceled).

Claim 15 (Currently Amended):	A display apparatus comprising:
a display;
a plurality of antenna modules configured to transmit a position detection signal, receive a reflection signal of the position detection signal that is reflected from an input device and a surrounding object, and receive an initial position signal transmitted from the input device; and
a controller configured to perform control to cause a pointer to be displayed on the display according to a current position of the input device determined based on the initial position signal and the reflection signal,
wherein the controller is configured to determine a current position of the input device based on the reflection signal having a signal magnitude whose change amount exceeds a reference value.

Claim 16 (Currently Amended):	The display system of claim 1, wherein the controller is configured to:

determine a current position of the input device by calculating distances to the input device from positions of the plurality of antennal modules based on the reflection signal reflected within a predetermined range of the initial position.

Claim 17 (Currently Amended):	The method of claim 12, wherein the determining of a current position of the input device comprises:

determining a current position of the input device by calculating distances to the input device from positions of the plurality of antennal modules based on the reflection signal reflected within a predetermined range of the initial position.
Claims Allowed
2.	Claims 1, 4-12 and 15-17 are allowed.
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “an input device(FIG. 4A: O) configured to create an initial position signal(FIG. 1: S1)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne and Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, Zhao discloses a display system(100)(Fig. 1; ¶0035) comprising:
a display(115)(FIG. 1; ¶0035);
an input device(110)(FIG. 1; ¶0035) configured to transmit an initial position signal (FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0075 – antenna modules 120, 122, 124, 126 create and transmit signals to input device 110 that are reflected by reflectors on input device 110); 
a plurality of antenna modules(120, 122, 124, 126)(FIG. 1; ¶0036) configured to transmit a position detection signal (FIG. 1: 120, 122, 124, 126; ¶0036), receive a reflection signal of the position detection signal that is reflected from the input device(110)(FIG. 1: 120, 122, 124, 126; ¶0036), and receive the initial position signal transmitted from the input device(110)(FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0075); and
a controller (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043 – since the cursor {FIG. 1: 140} is displayed at a location on the display {FIG. 1: 115} based on the location of the input device {FIG. 1: 115} inherently this is controlled by a controller.) configured to determine an initial position of the input device(110)(FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0043) using position information derived from the initial position signal (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0075) and perform control to cause a pointer(140)(FIG. 1; ¶0035) to be displayed on the display(115)(FIG. 1; ¶0035) based on a position of the input device(110)(FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0043) according to the received initial position signal and the reflection signal (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043, 0075 – the position of the input device 130 is determined based on signals transmitted from antenna modules 120, 122, 124, 126 that are reflected back by the input device 110, thus one of these signals may be considered to be the initial position signal and another one the reflection signal).
Zhao does not expressly disclose an input device configured to create an initial position signal; the position detection signal that is reflected from a surrounding object.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

De Bruyne discloses the input device(46)(FIGs. 3-4; p 6, ln 14-15, especially – “a hand-held stylus, generally indicated at 46”) and a surrounding object(hand)(FIGs. 3-4; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 22-24, especially – “the stylus may be grasped by the fingers with minimum interference with the reflection of the pulses”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhao with De Bruyne (i.e., to modify Zhao’s input device so that it is handheld) to provide a display system having an input device that can be conveniently manipulated by a user.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Funasaka discloses the position detection signal that is reflected from a hand (FIG. 1: hand; p 8, especially – “The input device 10 detects, for example, the position, shape, and speed of a human hand, finger, input pen, and the like by the ultrasonic sensor unit 1A, outputs signals corresponding to them, and inputs them to the PDA 100”; p 17, ¶¶2-3; p 19, ¶1; p 20, ¶¶1-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhao and De Bruyne with Funasaka to provide a display system that is able to determine whether or not a user is entering a command via a hand gesture (e.g., turning of pages or rotation of an object)(see e.g., p 20, ¶¶1-4).
Zhao, De Bruyne and Funasaka teach the position detection signal that is reflected from a surrounding object (Zhao: FIG. 1: 110; ¶¶0035, 0075; De Bruyne: FIGs. 3-4: 46, hand; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 14-15 and 22-24, especially – “a hand-held stylus, generally indicated at 46”; Funasaka: FIG. 1: hand; p 8, especially – “The input device 10 detects, for example, the position, shape, and speed of a human hand, finger, input pen, and the like by the ultrasonic sensor unit 1A, outputs signals corresponding to them, and inputs them to the PDA 100”; p 17, ¶¶2-3; p 19, ¶1; p 20, ¶¶1-4).
Zhao, De Bruyne and Funasaka do not teach the above underlined limitations.

Independent claim 12 identifies the distinct features: “an input device(FIG. 4A: O) configured to create an initial position signal(FIG. 1: S1)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne and Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 12, Zhao discloses a method of controlling a display system(100)(Fig. 1: 140; ¶¶0035-0036) comprising:
transmitting, by an input device(110)(FIG. 1; ¶0035), an initial position signal (FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0075 – antenna modules 120, 122, 124, 126 create and transmit signals to input device 110 that are reflected by reflectors on input device 110.  A first signal that is reflected by the input device 110 may be considered to be an initial position signal.);
receiving, by a plurality of antenna modules(120, 122, 124, 126)(FIG. 1; ¶0036), the initial position signal from the input device(110)(FIG. 1: 120, 122, 124, 126; ¶0036),
determining an initial position of the input device using position information derived from the initial position signal (FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0075 – antenna modules 120, 122, 124, 126 create and transmit signals to input device 110 that are reflected by reflectors on input device 110, which are used to track positions of the input device 110 including an initial position);
transmitting a position detection signal (FIG. 1: 120, 122, 124, 126; ¶0036) and receiving a reflection signal of the position detection signal that is reflected from the input device(110)(FIG. 1: 120, 122, 124, 126; ¶0036);
displaying a pointer(140)(FIG. 1; ¶0035) on a display(115)(FIG. 1; ¶0035)  based on a position of the input device(110)(FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0043) according to the received initial position signal and the reflection signal(FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043, 0075 – the position of the input device 130 is determined based on signals transmitted from antenna modules 120, 122, 124, 126 that are reflected back by the input device 110, thus one of these signals may be considered to be the initial position signal and another one the reflection signal); and stopping, by the input device(110)(FIG. 1; ¶0035), transmitting the initial position signal after transmitting the initial position signal for a predetermined time (FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0075 – antenna modules 120, 122, 124, 126 create and transmit signals to input device 110 that are reflected by reflectors on input device 110.  A first signal that is reflected by the input device 110 may be considered to be an initial position signal.).
Zhao does not expressly disclose creating, by an input device, an initial position signal; receiving a reflection signal of the position detection signal that is reflected from a surrounding object.
De Bruyne discloses the input device(46)(FIGs. 3-4; p 6, ln 14-15, especially – “a hand-held stylus, generally indicated at 46”) and a surrounding object(hand)(FIGs. 3-4; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 22-24, especially – “the stylus may be grasped by the fingers with minimum interference with the reflection of the pulses”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhao with De Bruyne (i.e., to modify Zhao’s input device so that it is handheld) to provide a display system having an input device that can be conveniently manipulated by a user.
Funasaka discloses receiving a reflection signal that is reflected from a hand (FIG. 1: hand; p 8, especially – “The input device 10 detects, for example, the position, shape, and speed of a human hand, finger, input pen, and the like by the ultrasonic sensor unit 1A, outputs signals corresponding to them, and inputs them to the PDA 100”; p 17, ¶¶2-3; p 19, ¶1; p 20, ¶¶1-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhao and De Bruyne with Funasaka to provide a display system that is able to determine whether or not a user is entering a command via a hand gesture (e.g., turning of pages or rotation of an object)(see e.g., p 20, ¶¶1-4).
Zhao, De Bruyne and Funasaka teach receiving a reflection signal of the position detection signal that is reflected from a surrounding object (Zhao: FIG. 1: 110; ¶¶0035, 0075; De Bruyne: FIGs. 3-4: 46, hand; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 14-15 and 22-24, especially – “a hand-held stylus, generally indicated at 46”; Funasaka: FIG. 1: hand; p 8, especially – “The input device 10 detects, for example, the position, shape, and speed of a human hand, finger, input pen, and the like by the ultrasonic sensor unit 1A, outputs signals corresponding to them, and inputs them to the PDA 100”; p 17, ¶¶2-3; p 19, ¶1; p 20, ¶¶1-4).
Zhao, De Bruyne and Funasaka do not teach the above underlined limitations.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 15 identifies the distinct features: “wherein the controller(FIG. 2: 140) is configured to determine a current position of the input device(FIG. 4B: O) based on the reflection signal(FIG. 4B: S1) having a signal magnitude whose change amount exceeds a reference value”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0062488 A1 to Zhao et al. (“Zhao”), Great Britain Patent Pub. No. GB2062228A to De Bruyne and Japan Patent Pub. No. 2010165028 A to Funasaka et al. (“Funasaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 15, Zhao discloses a display apparatus(100)(Fig. 1; ¶0035) comprising:
a display(115)(FIG. 1; ¶0035); 
a plurality of antenna modules(120, 122, 124, 126)(FIG. 1; ¶0036) configured to transmit a position detection signal (FIG. 1: 120, 122, 124, 126; ¶0036), receive a reflection signal of the position detection signal that is reflected from an input device(110)(FIG. 1: 120, 122, 124, 126; ¶0036), and receive an initial position signal transmitted from the input device(110)(FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0075); and
a controller (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043 – since the cursor {FIG. 1: 140} is displayed at a location on the display {FIG. 1: 115} based on the location of the input device {FIG. 1: 115} inherently this is controlled by a controller.) configured to perform control to cause a pointer(140)(FIG. 1; ¶0035) to be displayed on the display(115)(FIG. 1; ¶0035) according to a current position of the input device(110)(FIG. 1: 120, 122, 124, 126; ¶¶0035-0036, 0043) determined based on the initial position signal and the reflection signal (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043, 0075 – the position of the input device 130 is determined based on signals transmitted from antenna modules 120, 122, 124, 126 that are reflected back by the input device 110, thus one of these signals may be considered to be the initial position signal and another one the reflection signal),
wherein the controller (FIG. 1: 110, 120, 122, 124, 126; ¶¶0035-0036, 0043 – since the cursor {FIG. 1: 140} is displayed at a location on the display {FIG. 1: 115} based on the location of the input device {FIG. 1: 115} inherently this is controlled by a controller.) is configured to determine a current position of the input device(110)(FIG. 1: 120, 122, 124, 126; ¶0036) based on the reflection signal (FIG. 1: 110, 120, 122, 124, 126; ¶0036).
Zhao does not expressly disclose receive a reflection signal of the position detection signal that is reflected from a surrounding object.
De Bruyne discloses an input device(46)(FIGs. 3-4; p 6, ln 14-15, especially – “a hand-held stylus, generally indicated at 46”) and a surrounding object(hand)(FIGs. 3-4; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 22-24, especially – “the stylus may be grasped by the fingers with minimum interference with the reflection of the pulses”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhao with De Bruyne (i.e., to modify Zhao’s input device so that it is handheld) to provide a display apparatus having an input device that can be conveniently manipulated by a user.
Funasaka discloses receive a reflection signal of the position detection signal that is reflected from a hand (FIG. 1: hand; p 8, especially – “The input device 10 detects, for example, the position, shape, and speed of a human hand, finger, input pen, and the like by the ultrasonic sensor unit 1A, outputs signals corresponding to them, and inputs them to the PDA 100”; p 17, ¶¶2-3; p 19, ¶1; p 20, ¶¶1-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Zhao and De Bruyne with Funasaka to provide a display apparatus that is able to determine whether or not a user is entering a command via a hand gesture (e.g., turning of pages or rotation of an object)(see e.g., p 20, ¶¶1-4).
Zhao, De Bruyne and Funasaka teach receive a reflection signal of the position detection signal that is reflected from a surrounding object (Zhao: FIG. 1: 110; ¶¶0035, 0075; De Bruyne FIGs. 3-4: 46, hand; p 5, ln 15-18, especially – “The handle 8 is helpful in permitting manual movement of the cursor without interfering with the reflection of the sonic impulses”; p 6, ln 14-15 and 22-24, especially – “a hand-held stylus, generally indicated at 46”).
	Zhao, De Bruyne and Funasaka do not teach the above underlined limitations.
Other Relevant Prior Art
3.	Other relevant prior art includes:
U.S. Patent Pub. No. 2014/0285475 A1 to Ogata et al. discloses calculating the distance to an object based on signal reflected by the object (¶0142).
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692